The State of Ohio appeals the dismissal of an indictment against Donnie E. Cochenour and assigns the following error:
  "The Trial Court erred when finding that Defendant's Constitutional Due Process Rights were violated by preindictment delay."
Appellee was indicted on July 25, 1997 for trafficking in marijuana, a violation of R.C. 2925.03(A)(1). The indictment alleged that appellee had sold marijuana to an undercover police officer on or about October 11, 1996. After the trial court granted appellee's motion to dismiss the case on the basis of preindictment delay, the State appealed.
In its first assignment of error, the appellant argues that the trial court erred in dismissing the indictment. Specifically
It is hereby ordered that the Decision and Judgment Entry previously issued herein be amended, nunc pro tunc, so that appellee's first name in the caption of the case, as well as line two of paragraph one on the first page of the Decision is corrected.
The incorrect name of "Dennis" E. Cochenour is hereby deleted and the correct name of "Donnie" E. Cochenour is substituted.
The clerk shall attach a corrected face sheet to the Decision and Judgment Entry. The remainder of the Decision and Judgment Entry shall remain as originally released on March 8, 1999.
For the Court
                                  BY: _______________________ William H. Harsha, Judge